Citation Nr: 0217798	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  97-33 743	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for hepatitis C.  

Entitlement to a rating in excess of 10 percent for 
service-connected post-traumatic stress disorder prior to 
February 1, 2000.

Entitlement to a rating in excess of 70 percent for 
service-connected post-traumatic stress disorder on and 
after February 1, 2000.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and a former service comrade
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Army from June 1969 to January 1971, including service in 
the Republic of Vietnam from November 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 1997 
and January 2000 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The 
rating decision of September 1997 granted service 
connection for PTSD, effective June 13, 1997, and assigned 
a noncompensable evaluation for that disorder.  The 
veteran appealed, seeking an increased (compensable) 
rating for that disability.  The rating decision of 
January 2000 denied service connection for hepatitis C, 
and the veteran appealed that decision.  The veteran, his 
spouse and another witness have appeared and offered 
testimony in support of his claims at personal hearings 
held in February 1998 and in April 2000 before an RO 
Hearing Officer.  

During the pendency of these appeals, a rating decision of 
July 1998 increased the rating for the veteran's service 
connected PTSD to 10 percent, effective June 13, 1997, 
while a rating decision of April 2000 increased the rating 
for his service connected PTSD to 70 percent disabling, 
effective February 1, 2000.  Applicable law mandates that 
when a veteran seeks an original or increased rating, it 
will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows 
that such a claim remains in controversy where less than 
the maximum benefit available is awarded.  AB v. Brown, 6 
Vet. App. 35 (1993).  Such is the case here.  The veteran 
has not withdrawn his appeal as to the issue of an 
increased rating for his service-connected PTSD and the 
claim is therefore before the Board for review.  A rating 
decision of May 2001 granted a total disability rating 
based on unemployability due to service connected 
disability (TRIU), and granted entitlement to Dependent's 
Educational Assistance benefits under the provisions of 
38 U.S.C.A. Chapter 35, effective February 1, 2000.  The 
record shows that the claimant requested a videoconference 
hearing before the Board, but canceled the scheduled 
hearing.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record shows that the veteran and his 
representative were notified of the provisions of the VCAA 
by the Supplemental Statement of the Case issued in 
February 2002.  

The record further shows that the cited Supplemental 
Statement of the Case provided the veteran and his 
representative in February 2002 further notified them of 
the issues addressed, the additional evidence considered, 
the adjudicative actions taken, the pertinent law, 
regulations, and rating schedule provisions, the decisions 
reached, and the reasons and bases for those decisions.  
That Supplemental Statement of the Case also informed the 
veteran and his representative of VA's duty to assist in 
developing the facts pertinent to his claims by 
requesting, directly from the source, any existing 
evidence which is either in the custody of military 
authorities or maintained by another federal, state, or 
local government agency, as well as medical, employment, 
and other non-government records which are pertinent and 
specific to his claims and as to which the claimant has 
furnished medical record release authorizations permitting 
VA to obtain those records.  He was further advised that, 
should VA's efforts to obtain evidence prove unsuccessful 
for any reason the claimant could rectify, VA would so 
notify the claimant and advise him or her that the 
ultimate responsibility for furnishing evidence lay with 
the claimant.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 
38 CFR § 3.159(c)(4)(iii), effective August 29, 2001, 
governing reopening of previously and finally denied 
claims, the provisions of this final rule apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by VA as of that date.  As the instant appeal 
does not address the reopening of a previously and finally 
denied claim, the revised regulations pertaining to such 
claims are inapplicable to this appeal.  

The record further shows that in October 1997, the RO 
provided a Statement of the Case to the veteran and his 
representative which informed them of the issue addressed, 
the evidence considered, the adjudicative actions taken, 
the pertinent law, regulations, and rating schedule 
provisions, the decision reached, and the reasons and 
bases for that decision.  That Statement of the Case also 
informed the veteran and his representative of VA's duty 
to assist in developing the facts pertinent to his claims 
by requesting, directly from the source, any existing 
evidence which is either in the custody of military 
authorities or maintained by another federal, state, or 
local government agency, as well as medical, employment, 
and other non-government records which are pertinent and 
specific to his claims and as to which the claimant has 
furnished medical record release authorizations permitting 
VA to obtain those records.  He was further advised that, 
should VA's efforts to obtain evidence prove unsuccessful 
for any reason the claimant could rectify, VA would so 
notify the claimant and advise him that the ultimate 
responsibility for furnishing evidence lay with the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The same or substantially similar information was 
provided the claimant and his representative by the 
Supplemental Statement of the Case issued in February 
2002, and by RO letter of August 30, 2001.

The record further shows that all relevant evidence 
necessary for disposition of the veteran's claims for a 
rating in excess of 10 percent for service-connected PTSD 
prior to February 1, 2000; for a rating in excess of 70 
percent for service-connected PTSD on and after prior to 
February 1, 2000; and for service connection for hepatitis 
C has been obtained by the RO.  The RO has obtained the 
veteran's complete service medical and personnel records, 
as well as all private and VA medical records identified 
by the veteran, and all medical records relied upon by the 
Social Security Administration (SSA) in granting SSA 
disability benefits to the veteran.  He had been afforded 
VA general medical and psychiatric examinations in 
connection with his claims in April 1978, in October 1985, 
in July 1997, and in November 1997, and has appeared and 
offered testimony in support of his claims at personal 
hearings held in February 1998 and in April 2000 before an 
RO Hearing Officer.  The record shows that the claimant 
canceled a hearing scheduled at the RO on October 2002.  

The record shows that the claimant and his representative 
have been notified of the evidence needed to establish his 
claims by RO letter of May 1977, by a Statement of the 
Case issued in March 1986, by Supplemental Statements of 
the Case issued in July 1998 and in May 1999, by RO 
letters of December 1999 and January 2000, by a Statement 
of the Case issued in February 2000, by a Supplemental 
Statement of the Case issued in February 2000, by RO 
letter of May 2000, by a Supplemental Statement of the 
Case issued in June 2000, by RO letter of February 2001, 
by RO letter of May 2001, by RO letter of August 2001, and 
by Supplemental Statement of the Case issued in February 
2002.  The Board finds that the claimant and his 
representative have been repeatedly informed of the 
evidence needed and which part of that evidence would be 
obtained by the claimant and which part by the RO.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Based upon the foregoing, the Board finds that VA's duty 
of notification to the claimant of required information 
and evidence and its duty to assist him in obtaining all 
evidence necessary to substantiate his claims have been 
fully met.  The appellant and his representative have not 
argued a notice or duty to assist violation under the 
VCAA, and the Board finds that it is clear that the 
appellant was fully notified and aware of the type of 
information and evidence required to prove his claims. 

In view of the extensive factual development in the case, 
as demonstrated by the record on appeal, the Board finds 
that there is no reasonable possibility that further 
assistance would aid in substantiating the veteran's 
claims for a rating in excess of 10 percent for service-
connected PTSD prior to February 1, 2000; for a rating in 
excess of 70 percent for service-connected PTSD on and 
after prior to February 1, 2000; and for service 
connection for hepatitis C.  For those reasons, further 
development of those claims is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
instant appeal for a rating in excess of 70 percent for 
service-connected PTSD and for service connection for 
hepatitis C has been obtained by the RO, and VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all 
evidence necessary to substantiate his claims have been 
fully met.

2.  Hepatitis C was not clinically demonstrated or 
diagnosed during active service, at the time of service 
separation, or at any time prior to October 1999, more 
than 28 years after final service separation; the veteran 
underwent no surgery or blood transfusions while on active 
duty.  

3.  No competent medical evidence or opinion has been 
received which links or relates the veteran's current 
hepatitis C to his period of active service.

4.  Prior to February 1, 2000, the veteran's service-
connected PTSD was manifested by a constricted affect and 
suspicion of the government, with normal cognition, no 
evidence of a formal thought disorder, homicidal or 
suicidal ideation or auditory hallucinations, a GAF Score 
of and of 80 to 85, indicative of transient or expectable 
reactions to psychosocial stressors, with no more than 
slight impairment in social, occupational, or school 
functioning; and a GAF Score of 70, indicative of some 
mild symptoms or some difficulty in social, occupational, 
or school functioning. 

5.  On and after February 1, 2000, the veteran's service-
connected PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to symptoms such as impaired impulse control (such as 
unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting), without a showing 
of inability to establish and maintain effective 
relationships, and without objective clinical findings of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, his 
own occupation, or his own name.  

6.  The veteran's service-connected PTSD was not 
manifested by unusual or exceptional factors such as 
marked interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards prior to or on and after February 1, 
2000.  


CONCLUSIONS OF LAW

1  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303(a) (2002).

2.  The criteria for a rating in excess of 10 percent for 
service connected PTSD were not met prior to February 1, 
2000.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1) Part 4, §§ 4.125-4.130, Diagnostic 
Code 9411 (West 1999 & Supp. 2000).

3.  The criteria for a rating in excess of 70 percent for 
service connected PTSD were not met on or after February 
1, 2000.  38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.321(b)(1) Part 4, §§ 4.125-4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hepatitis C

I.  The Evidence

The veteran's service entrance examination, conducted in 
June 1969, disclosed that his skin was normal and his 
psychiatric evaluation was normal, and no pertinent 
abnormalities or defects were noted.  His service medical 
records are silent for complaint, treatment, findings or 
diagnosis of jaundice, of stomach, liver or intestinal 
trouble, of hepatitis C, or of a psychiatric disability.  
On January 7, 1970, he was seen at a battalion aid station 
for an infected ulcer of the right hip from wearing a 
pistol belt.  That ulcer was cleaned and bandaged on 
several occasions at Co. A, 326th Medical Battalion, with 
injections of an antibiotic, and cleared with no apparent 
residuals.  He was given a light duty profile for one week 
due to an abscess of the right hip.  No surgery was 
performed, and an abstract of the veteran's health record 
shows that he was never treated at a MASH Unit.  At the 
time of service separation in May 1971, the veteran denied 
any history of surgery, jaundice, stomach, liver or 
intestinal trouble, or of depression or nervous trouble of 
any sort.  His service separation examination, conducted 
in May 1971, disclosed that his skin was normal, his 
endocrine system was normal, and his psychiatric 
evaluation was normal.  

In his original application for VA disability compensation 
benefits (VA Form 21-526), received at the RO in September 
1976, the veteran sought service connection for nerves and 
for cellulitis of the right hip.  He submitted lay 
statements from longtime acquaintances who related that 
his personality had changed while in service, and offered 
their observations and conclusions as to his mental status 
and behavior.  A hospital summary from the VAMC, Ann 
Arbor, dated in September and October 1976, shows that the 
veteran was admitted for alcohol detoxification, reported 
the use of alcohol and various illicit substances, but 
denied the recent use of any drugs other than ethanol.  He 
complained of flash-backs of combat memories and 
complained of anxiety and depression for the past two 
months.  He was treated with Librium and Valium, with 
trials of Dalmane and Thorazine, with some improvement of 
depressive symptoms.  His medical history was 
unremarkable, and laboratory tests initially revealed 
elevated SGOT, but repeated testing yielded findings which 
were entirely within normal limits.  The diagnosis at 
hospital discharge was depression.  

A report of VA general medical examination, conducted in 
May 1978, cited the veteran's statement that he had an 
abscess of the right hip while in Vietnam from an abrasion 
caused by his pistol belt.  Examination revealed that he 
stood 6 feet, 1 inch tall, weighed 178 pounds, had a good 
state of nutrition, and his skin and digestive system were 
normal.  A well-healed, mildly adherent, 2-inch scar was 
seen on the anterior surface of his right hip and ileum, 
with no limitation of motion.  The diagnosis was scar, 
right anterior iliac spine, abscess, healed.  

A rating decision of June 1978 granted service connection 
for a scar, right anterior iliac spine, abscess, healed, 
evaluated as noncompensably disabling.  The veteran was 
notified by RP letter of that determination and of his 
right to appeal, but did not initiate an appeal.

A report of VA general medical and psychiatric 
examination, conducted in October 1985, cited the 
veteran's statement that while he was in service, he used 
drugs, mostly heroin and marijuana; that he had been 
hospitalized in 1978 and 1982 for alcoholism; that in the 
past he had hepatitis; that while he was drinking, he had 
assaulted his foreman; and that efforts were being made to 
get his job back.  On examination, his skin was normal, 
while examination of the digestive system revealed no 
tenderness, no liver problems, and no organomegaly, and 
laboratory tests were normal.  The diagnosis was history 
of major depression; history of PTSD with insufficient 
current findings to actually substantiate such a 
diagnosis; and paranoid personality disorder with some 
passive aggressive features and a history of superimposed 
excessive use of alcohol.  

A December 1985 letter from a private psychologist at 
Michigan Psychological Services stated that the veteran is 
an admitted alcoholic.  A report of VA psychiatric 
examination, conducted in July 1997, cited the veteran's 
statement that he goes on binge drinking several times a 
year, with 5 DUI's in 1984, and that he smokes marijuana 
daily.  

VA outpatient treatment records, dated in April 1995, show 
that the veteran reported that his appetite was good.  He 
was seen in the general medical clinic in November 1997 
stating that he had drunk a six-pack of beer daily for 32 
years,  Examination of his abdomen was normal, and he was 
referred for laboratory tests, including liver function 
tests.  A report of VA psychological assessment in August 
1997 cited the veteran's report of an alcohol/substance 
abuse history that included weekly opium use at age 19, 
and regular use of marijuana.  

In his testimony offered at the February 1998 hearing held 
before an RO Hearing Officer, the veteran offered no 
testimony that he underwent surgery while on active duty.  

A report from Dr. K.R., dated in August 1998, showed that 
the veteran's routine laboratory tests has been 
essentially normal, and that alcohol abuse was in 
remission.  

Hepatitis C was first detected and diagnosed in October 
1999, while the findings were negative for hepatitis A and 
B surface antigens.  Liver function tests on that date 
were within normal limits except for elevated AST (SGPT) 
(53 with a normal range of 2-35) and ALT (SGOT) (79 with a 
normal range of 0-45).  

VA outpatient treatment records, dated in November 1999, 
show that the veteran reported that he had been physically 
beaten by a motorcycle gang in 1988.  He further asserted 
that that he served in Vietnam in the Army from 1969 to 
1971; that he was exposed to blood on the battlefield 
while in Vietnam; and that he had emergency surgery 
involving his right hip.  He related that hepatitis A was 
diagnosed by a local MD in 1978.  

The veteran claimed service connection for hepatitis C in 
November 1999.  He was notified by RO letter of December 
1999 of the evidence needed to establish his claim, and 
asked to submit evidence showing that such disability was 
incurred in or aggravated by active service, or linking 
medical evidence showing that hepatitis C is secondary to 
a service-connected disease or injury.  He was informed 
that the RO would request his service medical records and 
all VA treatment records, as well as all private medical 
records which he identified by completing and submitting 
medical record release authorizations (VA Forms 21-4142).  
No response to that letter was received from the veteran, 
and he failed to submit the requested information or 
evidence.

A rating decision of January 2000 denied service 
connection for hepatitis C on the grounds that such was 
not shown during active service, and no evidence had been 
submitted linking that condition to military service or to 
a service-connected disease or injury.  The veteran filed 
a Notice of Disagreement, and was issued a Statement of 
the Case.  He subsequently perfected his appeal of the 
denial of service connection for hepatitis C.

A hospital summary from the VAMC, Battle Creek, dated from 
December 1999 to January 2000, cited the veteran's 
statement that he had a positive history of hepatitis C.  
His physical examination was unremarkable, and laboratory 
tests revealed that the liver profile was essentially 
within the normal reference ranges, and there were no 
dietary or activity restrictions.  

A January 2000 report of psychological evaluation of the 
veteran by E.M.T, a private psychologist, conducted in 
November 1999, cited the veteran's statement that he had 
surgery to his right hip while in the military, and that 
he had been involved in numerous intimate relationships.  
That report further stated, in pertinent part, that a 
November 12, 1999, medical note by a named physician's 
assistant at the VAMC, Ann Arbor, cited a diagnosis of 
hepatitis C and [a] link between that diagnosis and the 
veteran's "hip surgery" while in Vietnam in February 1970.  
No copy of that alleged document was provided. 

In his sworn testimony offered at the February 1998 
hearing held before an RO Hearing Officer, the veteran 
offered no testimony that he underwent surgery while on 
active duty.  

In a statement from the veteran, received in April 2000, 
he asserted that one of the men he served with had tested 
positive for hepatitis C; that he himself had tested 
positive for hepatitis C; and that although he had never 
been wounded, he had surgery for a hip infection at a MASH 
Unit in February 1970.  He enclosed a July 1999 laboratory 
report showing that all hepatitis A and B markers were 
negative.  A VA Form 646, dated in September 2000, asserts 
that "the veteran had surgery in the service."  

A December 1999 letter from a physician at the University 
of Michigan Medical Center (Dr. A.L.), stated that the 
veteran was seen for evaluation for possible treatment in 
the outpatient liver clinic; that he had returned for 
treatment, but had no evidence of hepatic decompensation 
although a liver biopsy showed evidence of chronic 
hepatitis consistent with hepatitis C and evidence of 
parenchymal fibrosis with focal septate and scarring.  
Possible treatment modes were discussed.  A copy of the 
November 1999 liver biopsy was enclosed, showing evidence 
of hepatitis C.   
A March 2000 letter from Dr. A.L., stated that the veteran 
was treated for hepatitis C genotype I at the University 
of Michigan Medical Center outpatient liver clinic; that 
he was undergoing treatment with a course of Rebetron; and 
that he also carried a diagnosis of PTSD.  

A January 2000 evaluation report prepared at the 
University of Michigan Medical Center shows that the 
veteran has chronic hepatitis C with secondary cirrhosis, 
and cited the veteran's statement that he does not know 
how he contracted hepatitis C. 

A May 2000 certificate from Dr. K.R.C., a VA physician, 
stated, in pertinent part, that the veteran a history of 
hepatitis C, and that he had gastrointestinal side effects 
to the hepatitis regime.  

An August 2000 letter from a physician at the University 
of Michigan Medical Center (Dr. A.L.), stated that the 
veteran was seen in the outpatient liver clinic for a 
follow-up visit; that he had a history of hepatitis C 
genotype I and periportal fibrosis with portal septal 
scarring on liver biopsy, and that he had just completed a 
28-week course of Rebetron; that his HPV/RNA at treatment 
week 24 was negative and ALT was 24; and that it thus 
appeared that he was responding well.  His most recent 
laboratory tests showed AST (SGPT) of 33, ALT (SGOT) of 
34, and alkaline phosphatase of 64.  The diagnosis was 
history of hepatitis C, undergoing therapy, negative for 
HPV/RNA at treatment week 24 (July 24, 2000); and history 
of PTSD.  
Laboratory tests in January 2001 showed that ALT (SGOT), 
ALT (SGPT), alkaline phosphatase, and bilirubin were 
within normal ranges.  

Treatment notes and laboratory reports from Dr. H.P.M., a 
private physician, dated from October to November 2000, do 
not discuss the origin or cause of the veteran's hepatitis 
C.  

An August 2001 letter from Dr. A.L. stated that the 
veteran continued to be seen at the University of Michigan 
Medical Center outpatient liver clinic; that he reported 
that he had a history of chronic hepatitis C; and that he 
had completed a 28-week course of Rebetron six months 
previously, but had relapsed.  Treatment was discontinued 
pending further positive findings.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 20012; 
38 C.F.R. § 3.303(a) (2002).  Service connection may also 
be granted on a presumptive basis for certain chronic 
disabilities, including cirrhosis of the liver, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 
& Supp. 2002).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2002);  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still 
be established on the basis of  38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The Court has held that a lay person, such as the veteran, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If 
such testimony is not competent, it cannot be probative.  
The Court has further held that a veteran's statements are 
competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  

If the veteran was discharged from service many years ago, 
evidence of his current condition is not generally 
relevant to the issue of service connection.  See Lee v. 
Brown, 10 Vet. App. 336, 339 (1997); Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).

The Court has held that the Board has the duty to assess 
the credibility and weight to be given to the evidence, 
but must provide reasons and bases for rejecting critical 
evidence, expert or otherwise.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed.Cir. 1997);  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994);  Wood v. Derwinski,  1 Vet. 
App. 190, 193 (1991).  Although the Board is obligated to 
consider hearing testimony, in evaluating such testimony 
it may consider such factors as self interest.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony]; cf. 
Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board must account for the evidence it finds 
persuasive or unpersuasive and provide reasons for 
rejecting material evidence favorable to the claim.  
Gabrielson v. Brown, 7 vet. App.36, 39-40 (1994).  This is 
critically important in a claim for service connection as 
frequently there is medical evidence in the form of a 
nexus opinion both for and against the claim.  It is not 
error for the Board to favor one competent medical opinion 
over another when the Board gives an adequate statement of 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 432-3 
(1995).

In assessing such evidence, the failure of the physician 
to provide a basis for his or her opinion goes to the 
weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 
(2000).  In some cases, the physician's special 
qualifications or expertise in the in the relevant medical 
specialty or lack thereof may be a factor.  In every case, 
the Board must support its conclusion with an adequate 
statement of its reasoning of why it found one medical 
opinion more persuasive than the other.

In the instant appeal, hepatitis, including hepatitis C or 
a blood disorder, was not demonstrated or diagnosed in the 
veteran during active duty, at the time of his service 
separation examination, or at any time prior to October 
1999, more than 28 years after final service separation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(a) (2002).  In addition, hepatitis, 
including hepatitis C or a blood disorder, is not a 
disease for which presumptive service connection may be 
granted under the provisions of 38 C.F.R. §§ 3.307, 
3.309(a) (2002). Further, in the absence of evidence of 
chronic hepatitis in service, including a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as well as a protracted period of 28 years between 
final service separation and the first clinical evidence 
of hepatitis C, chronicity of symptomatology is not 
demonstrated.  38 C.F.R. 3.303(b)(2002).

The veteran's initial claim for service connection for 
hepatitis C was received in November 1999.  It is further 
asserted that his current hepatitis C is the result of 
right hip surgery while serving in Vietnam in February 
1970.  However, the claimant's service medical records 
show conclusively that the veteran did not undergo surgery 
of the right hip in February 1970 while serving in 
Vietnam.  Rather, those records show that on January 7, 
1970, he was seen at a battalion aid station for an 
infected ulcer of the right hip from wearing a pistol 
belt.  That ulcer was cleaned and bandaged on several 
occasions at Co. A, 326th Medical Battalion, with 
injections of an antibiotic, and cleared with no apparent 
residuals.  He was given a light duty profile for one week 
due to an abscess of the right hip.  No surgery was 
performed, and an abstract of the veteran's health record 
shows that he was never treated at a MASH Unit.  At the 
time of service separation in May 1971, the veteran denied 
any history of surgery, jaundice, stomach, liver or 
intestinal trouble, or of depression or nervous trouble of 
any sort.  As noted, his service separation examination, 
conducted in May 1971, disclosed that his skin was normal, 
and his endocrine system was normal.  The Board again 
notes that the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause 
of a disability.  See Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 
(1992).  

The Board further notes that in his report of medical 
history completed at the time of service separation in May 
1971, the veteran denied any history of surgery, jaundice, 
or of stomach, liver or intestinal trouble.  His service 
separation examination, conducted in May 1971, disclosed 
that his skin was normal, his endocrine system was normal, 
and his psychiatric status was normal.  The record shows 
that while the veteran filed an original application for 
VA disability compensation benefits in September 1976, 
that application cited cellulitis, but made no mention of 
surgery, hepatitis or a blood disease.  None of the 
private or VA medical examinations, reports or outpatient 
treatment records contained in the record have described 
the veteran's scar of the right hip as a postoperative or 
surgical scar.  Instead, it is described on VA examination 
in May 1978 as a scar, right anterior iliac spine, 
abscess, healed.  In addition, the Board's review of the 
testimony offered at claimant's February 1998 and April 
2000 hearings held before an RO Hearing Officer show that 
he offered no testimony that he underwent surgery while on 
active duty.  

Further, the medical evidence of record shows that 
hepatitis C was first demonstrated and diagnosed on a VA 
hepatitis panel in October 1999, while hepatitis A and B 
antigens were negative, and that a November 1999 liver 
biopsy confirmed the diagnosis of chronic hepatitis C.  

Although the claimant asserted in a April 2000 statement 
that one of the men he served with had tested positive for 
hepatitis C; that the claimant had also tested positive 
for hepatitis C; and that although the claimant had never 
been wounded, he had surgery for a hip infection at a MASH 
Unit in February 1970, the Board is not persuaded that 
findings of hepatitis C in a former service comrade of the 
veteran, decades after final service separation, tends to 
establish that the veteran's own hepatitis C, first shown 
28 years after final service separation, was incurred or 
aggravated during active service.  The Board further notes 
that there is no competent medical or other evidence 
establishing that a former service comrade of the veteran 
developed hepatitis C many years after service separation, 
and that such assertion, even if true, does not establish 
or tend to establish that the claimant's current hepatitis 
C was incurred or aggravated during active service.  

The record further shows that in a January 2000 report of 
psychological evaluation of the veteran by E.M.T, a 
private psychologist, conducted in November 1999, she 
cited the veteran's statement that he had surgery to his 
right hip while in the military, and that he had been 
involved in "numerous intimate relationships."  That 
report further stated, in pertinent part, that a November 
12, 1999, medical note by a named physician's assistant at 
the VAMC, Ann Arbor, cited a diagnosis of hepatitis C and 
[a] link between that diagnosis and the veteran's "hip 
surgery" while in Vietnam in February 1970.  No copy of 
that alleged document was provided.  

The Board has obtained the veteran's complete outpatient 
treatment records from the VAMC, Ann Arbor, including 
records from the cited physician's assistant, and finds no 
such assertion as was described by the private 
psychologist in her November 1999 report.  The Board can 
only conclude that the veteran's private psychologist was 
mistaken in her report.  

The Board finds that the above-cited report of 
psychological evaluation of the veteran by E.M.T, a 
private psychologist, is not credible as to her assertions 
with respect to the veteran's hepatitis C.  In particular, 
the Board notes that the reporting psychologist did not 
have access to the veteran's claims file, but only 
selected documents provided her by his service 
organization representative, for whom her evaluation was 
conducted.  The Board further notes that the reporting 
psychologist includes no additional findings, information 
or evidence in support of her opinion, but merely cites 
purported medical evidence which she did not submit, and 
which is not shown in the current record.  In addition, 
the reporting psychologist is not shown to have any 
particular special qualifications or expertise in the area 
of hepatitis C.  For the reasons stated, the Board finds 
that the purported opinion cited by the reporting 
psychologist as to a link between his alleged inservice 
surgery and hi current hepatitis C is not shown to exist, 
and that her own opinion, based upon the unsupported 
assertions of the claimant, is not persuasive as to that 
issue.  

To the same point, any medical opinion which relates the 
veteran's current hepatitis C to surgery to his right hip 
while in the military would be based upon a false premise 
in the absence of evidence showing that the veteran 
underwent any surgery to his right hip while in the 
military, or any other surgery while on active duty, or 
that he received any blood transfusion while on active 
duty.  However, the evidence of record does show that the 
veteran has reported the use of heroin, and a history of 
"numerous intimate relationships."  Although the reporting 
psychologist noted that the veteran had related having 
"numerous intimate relationships", she apparently did 
associate his reported use of heroin and his numerous 
intimate relationships to his development of hepatitis C 
many years after service separation.  

Further, the record shows that the veteran has been asked 
repeatedly to provide private or VA medical evidence 
establishing a link between his current hepatitis C and 
his period of active service, and informed that the RO 
would request any medical evidence that he identified and 
for which he provided medical record release 
authorizations (VA Forms 21-4142).  However, no such 
information or evidence has been provided by the claimant.  

The Court has held that the duty to assist is not a one-
way street.  If a veteran wishes help in developing a 
claim, he or she cannot passively wait for it in those 
circumstances where he or she may or should have evidence 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); reconsidered, 1 
Vet. App. 406 (1991);  Wamhoff v. Brown,  8 Vet. App. 517, 
522 (1996).  In addition, the Federal Circuit Court has 
held that the general rule is that where evidence to prove 
a fact is peculiarly within the knowledge and competence 
of one of the parties, fairness requires that party to 
bear the burden of coming forward.  Jensen v. Brown,  19 
F.3d. 1413 (Fed. Cir. 1994).  

The medical record in this case is devoid of any competent 
private or VA medical opinion which links or relates the 
veteran's current hepatitis C to his period of active 
service, or to a service-connected disease or injury.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for 
hepatitis C is not warranted.  Accordingly, service 
connection for hepatitis C must be denied.  

Entitlement to a Rating in Excess of 10 Percent for 
Service-Connected PTSD prior to February 1, 2000; and for 
a Rating in Excess of 70 Percent for Service-Connected 
PTSD on and after February 1, 2000.  

I.  The Evidence

The record shows that a rating decision of September 1997 
granted service connection for PTSD, effective June 13, 
1997, and assigned a noncompensable evaluation for that 
disorder.  That evaluation was based upon September and 
December 1985 reports from a private psychologist at 
Michigan Psychological Services, stating that the veteran 
underwent psychological testing in September 1985, while 
the December 1985 report showed that the veteran was 
interviewed and found to be suffering from PTSD and from 
alcoholism; and a July 1997 VA psychiatric examination of 
the veteran showing that he was employed at General Motors 
(GM); that he had normal speech, with normal cognition, a 
constricted affect and suspicion of the government, 
without a formal thought disorder, homicidal or suicidal 
ideation or auditory hallucinations.  The diagnosis was 
chronic PTSD, polysubstance abuse, alcohol and marijuana; 
and his Global Assessment of Functioning (GAP) Score was 
80 to 85, indicative of transient or expectable reactions 
to psychosocial stressors, with no more than slight 
impairment in social, occupational, or school functioning. 

The veteran appealed, seeking an increased (compensable ) 
rating for that disability.  Following another VA PTSD 
examination in November 1997, a personal hearing in 
February 1998, and the submission of additional VA 
outpatient treatment records and private medical evidence, 
a rating decision of July 1998 granted an increased rating 
of 10 percent for PTSD, effective June 13, 1997.  That 
increased evaluation was based upon the November 1997 VA 
PTSD examination, which showed that he was alert, well-
oriented, cooperative and neatly dressed, with normal 
speech, and a somewhat angry mood, without current 
suicidal ideation or evidence of a thought disorder.  He 
could do calculations, subtract serial three's, and his 
recent and remote memory was intact.  He denied 
ritualistic or obsessive thoughts or behaviors, auditory 
or visual hallucinations, and indicated that he was in a 
long-standing relationship; and that he was functioning 
well at work, with no recent missed days.  The VA PTSD 
examiner stated that the veteran's current symptoms 
appeared to be only mildly affecting his functioning at 
present.  The diagnoses were PTSD, and his GAF Score was 
70, indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning. 

VA outpatient treatment records dated from October 1994 to 
November 1997 show that the veteran was seen on a regular 
basis for PTSD and major depression; and was described as 
stable, oriented, supportive of other group members, and 
compliant with medications.  He reported problems at work 
due to work-related stressors, including threatening 
another worker.  

An August 1997 letter from a private psychologist showed 
that the veteran had shown steady progress during 
treatment, continued to maintain abstinence from all mood 
altering substances, and continued to work on his PTSD 
symptoms.  His attitude, motivation, acceptance of 
problems, insight and response to treatment were all shown 
to be "good."  A November 1997 letter from another private 
psychologist showed that he had treated the veteran for 
PTSD and for alcohol dependence problems.  He noted that 
the veteran had held the same job for 30 years and been in 
the same relationship for 18 years, but noted that the 
longevity of his employment was related to strong support 
from his union and that his long-term relationship with 
his girlfriend had been punctuated by verbal and physical 
abuse, numerous separations, and abusive drinking and 
drugging.  At his personal hearing, the claimant testified 
of difficulties experienced on the job, and agreed that 
the longevity of his employment was related to strong 
support from his union.  Both the claimant and his 
girlfriend testified that their relationship had been 
volatile and characterized by verbal and physical abuse, 
and numerous separations. 

The veteran submitted work records showing the following 
days missed from work due to illness: one day each in 
1977, 1978, 1979, 1980, 1981, 1984, 1985, 1987, 1993, and 
1996; no days missed due to illness in 1986, 1988, 1989, 
1990, 1991, 1992, 1994, and 1995; three days missed due to 
illness in 1978; and a July 11, 1985 discharge due to 
assault, with subsequent reinstatement on March 10, 1986.  
Those records also showed periods of leave for up to one 
month which the claimant subsequently asserted were for 
purposes of treatment for his emotional problems.

Following the rating decision of July 1998, which granted 
an increased rating of 10 percent for PTSD, additional 
medical evidence was requested, including all VA 
outpatient treatment records since November 1997, but the 
RO received a response that the veteran had not been seen 
in the VA outpatient clinic since November 1997. 

Private treatment records from Oakland Psychological 
Services dated from June to September 1996 show that the 
veteran was seen for PTSD, and a mood disorder; that he 
was considering legal action against his boss and was 
afraid he was going to lose his job; that he had been 
placed on sick leave from June 21, 1996, to July 31, 1996, 
and that he had improved his daily functioning in spite of 
PTSD symptoms.  A medical certificate from Dr. K.R., dated 
in August 1998, showed that the veteran's routine 
laboratory tests were essentially normal, and that he had 
a longstanding history of PTSD with frequent exacerbations 
requiring time off from work.  

A September 1998 lay statement from the veteran's mother 
described her observations and conclusions regarding the 
veteran's mental status and behavior before and after his 
period of military service.

Additional private treatment records from Oakland 
Psychological Services, dated from October 1996 to April 
1997, show that the veteran was seen in October 1996 after 
discontinuing his medication; that he was working six days 
per week, but was considering quitting and going to school 
to get his degree; that his relationships were 
satisfactory overall; that medication with Xanax was 
continued, with no new medications; and that he should 
return to the clinic in 2 or 3 months.  An entry dated in 
April 1997 cited the claimant's treatment for PTSD; that 
he had used alcohol for years; that he had been involved 
in a fight on the job; that his union representative had 
advised him to stay off the job for three months; and that 
the veteran should return to the clinic in 2 or 3 months.  

A September 1998 lay statement from the veteran's father 
described his observations and conclusions regarding the 
veteran's mental status and behavior since his period of 
military service.

A November 1998 letter from the veteran stated that he saw 
a psychiatrist in Flint, Michigan, in October 1998; and 
would submit a copy of his report when received.  He 
further noted that a date for a hearing about his release 
from his employment was still not set; that on September 
16, 1998, he had achieved 30 years seniority at GM, which 
would have allowed him to retire, but had actually 
attained only 28.3 years because of his sick leaves and 
hospitalizations due to his "condition"; and that he has 
to make up 1.9 years due to his lost time due to 
treatment.  He expressed the opinion that he was being 
treated unfairly by VA because of the assigned 10 percent 
evaluation for his service-connected PTSD.  

A September 1998 letter from Dr. T.K.T., a private 
psychiatrist, cited the veteran's complaints of a bad 
temper, striking his foreman at work, flashbacks, loss of 
control over rage, intrusive recollections, and poor 
memory, which the veteran attributed to serving in the 
Republic of Vietnam.  He related that he was currently 
taking Xanax and Desipramine, and claimed that he had been 
hospitalized for PTSD in 1976, 1977, 1978, and 1985.  The 
diagnoses were recurrent major depression and chronic 
PTSD.  

VA outpatient clinic treatment records, dated from January 
1973 to August 1998, show that the veteran was seen for a 
nervous condition, for alcohol abuse, for back complaints, 
and for a dermatological problem; that a psychiatric 
treatment plan was documented in February 1996, while 
outpatient records beginning in June 1977 show that he was 
treated for alcoholism and a nervous disorder; that in 
October 1978 he was admitted to the VAMC, Ann Arbor, for 
treatment of alcohol abuse; and that he had discontinued 
his Antabuse and was drinking heavily.  In August 1984, he 
was cleared to return to work, and a entry in May 1997 
shows that no barriers to treatment were identified and 
that the veteran understood the treatment plan.  In August 
1998, he came in asking that an insurance form be 
completed.  

A VA hospital summary, dated from December 1999 to January 
2000, shows that he was admitted for screening in 
preparation for admission to the PTSD program.  On 
admission examination, he was neat and clean, alert and 
fully oriented, with clear and coherent speech, good 
concentration, and intact memory.  He exhibited an angry 
affect and a depressed mood, but denied homicidal or 
suicidal ideation and there was no evidence of a thought 
disorder.  A urine screen was positive for marijuana.  He 
participated actively in the PTSD program, and was 
referred for outpatient follow-up at the VA outpatient, 
Ann Arbor.  No restrictions on activity were placed at the 
time of hospital discharge, he was considered competent, 
and was able to resume his prehospital activities.  The 
diagnoses were PTSD, and the GAF Score was 45, indicative 
of serious to major impairment in social , occupational or 
school functioning.  

A rating decision of February 2000 granted a temporary 
total disability rating from December 20, 1999, through 
January 1, 2000, under the provisions of 38 C.F.R. Part 4, 
§ 4.29 based upon the veteran's hospitalization for 
service-connected PTSD, then resumed the pre-
hospitalization rate of 10 percent.  

In a Substantive Appeal (VA Form 9), received in February 
2000, the veteran requested a hearing before a traveling 
Member of the Board.  He was notified by RO letter of 
March 27, 2000, that his name had been placed on the 
waiting list for such hearing.  In A Statement of the Case 
(VA Form 21-4138), received in March 2000, the veteran 
canceled his request for a hearing before a traveling 
Member of the Board, and requested another hearing before 
a RO Hearing Officer. 

VA outpatient clinic treatment records, dated from October 
to November 1999, show that the veteran was seen in the 
VAMC, Ann Arbor, mental health clinic for PTSD, a major 
depressive disorder, cannabis dependence, and alcohol 
dependence.  He reported that he completed 15 years of 
education, and had a driver's license, and his longest 
occupation was on a full-time basis for 30 years.  His 
speech and behavior, while his mood and affect, were 
consistently normal, and his insight and judgment were 
fair, with no evidence of homicidal or suicidal ideation 
or psychotic thought processes.  He recounted his ongoing 
anger at an individual at work concerning events taking 
place several years ago.  

A personal hearing was held in April 2000 before an RO 
Hearing Officer.  The veteran testified as to the 
frequency and severity of the symptoms of his service-
connected PTSD, and the resulting social and occupational 
impairment.  He related that he was currently on 
disability from GM.  The veteran's spouse offered 
testimony in support of that presented by the veteran as 
to the frequency and severity of the symptoms of his 
service-connected PTSD, and the resulting social and 
occupational impairment.  A transcript of the testimony is 
of record.  

A rating decision of April 2000 granted an increased 
rating of 70 percent for the veteran's service-connected 
PTSD, effective February 1, 2000.  

The veteran submitted a copy of a June 1998 letter from 
his employer showing that he had been discharged for 
cause, citing his verbal and physical intimidation of a 
supervisor in an abusive manner, including forcing him 
outside and blocking his attempts to enter the office.  
This event was said to be precipitated by the supervisor 
questioning the veteran about his failure to timely 
complete a job assignment.  In an attachment to that 
letter, the veteran described that letter as "just one 
example of the harassment [he] had received over the years 
at GM".  He further stated that his attorney was confident 
that  he could obtain a settlement of the matter.  He 
further submitted copies of military records, dated June 
23, 1970.  

A January 2000 letter from E.M.T., a private psychologist, 
stated that she had interviewed the veteran on a single 
occasion on November 17, 1999, for the purpose of 
conducting an initial rehabilitation examination; and that 
she had reviewed a note from a physician's assistant at 
the VAMC, Ann Arbor, citing a link between the veteran's 
hip surgery in Vietnam in February 1970 and his current 
diagnosis of hepatitis C; a Supplemental Statement of the 
Case, issued in May 1999; a Hearing Officer's decision in 
July 1998; a November 11, 1999 e-mail regarding the 
veteran's completion of the HIOT program at the VAMC, Ann 
Arbor, as well as a November 11, 1999 e-mail from the 
veteran outlining his employment history and difficulties 
related to medical leaves for emotional problems involving 
PTSD; the undated letter from the veteran's mother 
regarding her observations and conclusions regarding the 
veteran's mental status and behavior; a letter from the 
veteran describing a dream involving Vietnam; a five-page 
statement from the veteran describing his difficulties at 
GM; and a listing of battles at hills 882 and 714 between 
May 28, 1970, and June 1, 1970.  She further noted that 
the veteran was hospitalized at the VAMC, Ann Arbor, in 
1977, in 1978, and in 1985, but failed to cite the 
diagnoses; that he was currently prescribed Xanax, 
Wellbutron, and Oxazepam; that a supervisor at work had 
filed a suit against him for assault; that his 
symptomatology had worsened; that he has difficulty with 
supervisors and figures of authority; and that he was 
extremely irritated at the VA.  

The reporting psychologist described the veteran's current 
symptomatology, including daily intrusive thoughts and 
recurring nightmares regarding his Vietnam experience; 
frequent flashbacks, sleep interruptions, and feelings of 
upset and avoidance caused by places, people or events 
which remind him of Vietnam; emotional numbness since 
returning from Vietnam, with particular anniversary dates 
coinciding with major battles in which he was involved; 
frequent suicidal and homicidal ideation; lack of close 
friends and estrangement from his family; feelings of 
alienation and trouble relating to most people, as well as 
a sense of doom and negative feelings; loss of interest in 
things that previously interested him; difficulty in 
falling asleep and remaining asleep; frequent bouts of 
irritability and outbursts of anger causing difficulty 
with his wife and child, extreme hypervigilence; and 
multiple altercations with people over the years, 
including assaulting a supervisor in 1985.  

The reporting psychologist further reported that the 
following symptoms cause severe social, personal and 
vocational problems: difficulty concentrating, staying 
focussed and completing tasks in a timely fashion; 
frequent anxiety and panic attacks; long term memory loss, 
flashbacks and intrusive thoughts, insomnia; overwhelming 
feelings of anger/sorrow; withdrawal and isolation; and 
severe depression.  She did not, however, identify those 
symptoms as related to the veteran.  In summary, she 
concluded that based upon the cited records and her 
interview with the veteran, he was no longer able to work 
due to the severe social and occupational impairment 
associated with his service-connected PTSD; that he was 
not a viable rehabilitation candidate; and that he was not 
employable at any skill or exertional level.  She enclosed 
a residual functional capacity form showing a GAF Score of 
39, consistent with severe impairment of reality testing 
or communication (e.g., speech at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work, or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and in unable to work.  

VA outpatient treatment records from the VAMC, Battle 
Creek, dated in May 1997, show that the veteran was 
referred for evaluation in the PCT program.  He reported 
that he was a Vietnam combat veteran, never married, with 
sleep problems, depressed mood, anger control problems, 
guilt, episodic alcohol use, and reexperiencing symptoms.  
He was neat, clean, alert and fully oriented, his speech 
was clear and coherent, his intellect was high average, 
his memory was intact; and there was no evidence of 
suicidal or homicidal ideation or psychosis.  The 
impression was PTSD.

VA outpatient treatment records from the VAMC, Battle 
Creek, dated from January to July 2000, show that the 
veteran was doing well and would be followed up for PTSD.  
He participated in the anger management therapy group, was 
alert and oriented, participated in the discussion; and 
showed understanding of the content and an ability to 
manipulate information to fit his situation.  A February 
2000 VA outpatient clinic report from a staff psychologist 
noted that the veteran's current treatment for hepatitis C 
would interfere with his treatment in the PCT program.  
The veteran reported that he was currently stable, and 
wanted to participate in the PCT program.  

VA outpatient treatment records from the VAMC, Ann Arbor, 
dated from January to June 2000, consistently show that 
the veteran was appropriately dressed, exhibited normal 
speech and behavior, and his mood and affect were within 
the normal range, while insight and judgment were fair, 
there was no evidence of suicidal or homicidal ideation or 
psychosis; and it was noted that he was receiving 
substance addiction counseling.  Problem areas were shown 
to be associated with his treatment for hepatitis C.  In 
May 2000, he reported that he had not been employed since 
his last interview; that he did not have a valid driver's 
license; that he was currently on leave from work since 
October 1999 due to treatment for hepatitis C; that he 
last used marijuana in October 1999; and that he had been 
arrested but not charged since his last interview.  He 
reported no problems with alcohol or drugs, but noted 
previous legal problems related to substance abuse.  He 
further reported that he was married, satisfied with his 
situation; and that since his December 1999 to January 
2000 hospitalization, he had lived with his family, and 
had no conflicts with his family, no problems in getting 
along, no physical abuse problems, no family/social 
problems; and no psychiatric hospitalizations.  He further 
reported that he had not experience any psychological or 
emotional problems within the past 30 days; reported no 
significant psychiatric symptoms; denied suicidal or 
homicidal ideation or suicide attempts; and indicated that 
he was taking Xanax and Celera.  In June 2000, the veteran 
stated that he was much better; that he experienced 
improved appetite and sleep, as well as an overall 
improved mood.  He seemed settled on his retirement from 
GM, pleasant and animated, and more optimistic about his 
medical problems.  The assessment was improved symptoms of 
PTSD and major depressive disorder.

A May 2000 application for retirement from GM, completed 
by the veteran, reported that he had been permanently and 
totally disabled since October 1999 due to PTSD and active 
hepatitis C.  That application included a medical 
certificate by Dr. K.R.C., dated in May 2000, stating that 
the veteran was permanently and totally disabled since 
October 1999 due to PTSD, major depression, and hepatitis 
C.  He further noted that the veteran was not confined to 
bed at home and was not hospitalized, but was unable to 
engage in any occupation or employment for wages, and 
would continue to be so disabled.  

In September 2000, the veteran submitted VA Form 21-8940 
in support of his claim for a total disability rating 
based on individual unemployability due to service-
connected disabilities.  That document showed that he last 
worked in October 1999 at GM; that he was unable to work 
due to PTSD and hepatitis C; that he had not sought 
employment since that time; and that he had two years of 
college.  

In December 2000, the veteran submitted another VA Form 
21-8940 in support of his claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  That document included his 
assertions that he last worked in October 1999 at GM; that 
he was unable to work due to service-connected PTSD; that 
he had not sought employment since that time; and that he 
had one year of college; and that throughout the past 10 
years, he had been on mandatory forced overtime at GM; 
that he would have been fired if he had refused; and that 
such added to his PTSD-related problems.  

VA outpatient treatment records from the VAMC, Battle 
Creek, dated from February 2000 to February 2001, show 
that the veteran failed to report or canceled 20 out of 59 
appointments.  VA outpatient treatment records from the 
VAMC, Ann Arbor, dated from July 2000 to February 2001, 
show that the veteran was seen in the PCT program; that he 
talked about his interest in and research into the battle 
at Fire Support Base Ripcord, in which he was involved; 
referred to his grieving over the recent death of his dog, 
complained of intrusive memories and flashbacks, and 
asserted that he was numb when he returned from Vietnam 
and unable to grieve over the death of his grandmother.  
He further stated that he was in the HOIT program, and 
appeared active and positive in his interactions with 
other group members, and related his research into the 
operation at FSB Ripcord, a major combat defeat for U.S. 
forces.  In August 2000, he was appropriately dressed, in 
"good spirits", and reported that he had gained some 
weight with the return of his appetite.  He discussed his 
reading about the operation at FSB Ripcord, complaining 
that it caused some intrusive memories.  His PTSD and 
depressive symptoms had improved, he had a full affective 
range, and his thoughts were goal-directed, with no 
negative or hopeless content, and his GAF Score was 
estimated as 45, indicative of serious to major impairment 
in social , occupational or school functioning.  

VA outpatient treatment records, dated in October 2000, 
show that his PTSD and depressive symptoms were well 
controlled, discussed the completion of his retirement 
from GM, his wife's retirement, and his interest in 
pursuing an art therapy degree.  Mental status examination 
showed that he was pleasant, with a slightly constricted 
but reactive affective range; and the overall tenor was 
optimistic with no abnormalities of thought process, 
content or cognition, and no suicidal or homicidal 
ideation.  His PTSD and major depressive disorder symptoms 
were well-controlled on his current medication, and his 
GAF Score was estimated as 55.  

VA outpatient treatment records, dated in November 2000, 
show that the veteran stated that he and his wife had had 
more arguments since his 23-year-old stepdaughter had 
moved back into the family home, and had behaved in a 
manipulative fashion as she had done "since she was 14."  
He related a dream about cloning his dead dog, which he 
recognized as abnormal, but described his mood as fair, 
and was animated about his art work being used on the 
cover of the psychiatric newsletter.  He was casually 
dressed, and his speech was normal in rate and volume, and 
he had a constricted but reactive and animated affect.  
His thoughts were goal-directed and without delusions, and 
there was no evidence of suicidal or homicidal ideation or 
perceptual abnormalities.  No GAF Score was reported.  

In January 2001, the veteran expressed delight that his 
hepatitis C had been cured, and noted that he had a friend 
in that treatment program who had not been that lucky.  He 
talked optimistically about plans for a business venture 
in Vietnam, felt that his mood was good on his current 
medication.  He appeared to be genial and well groomed, 
with a full affective range and no abnormalities of 
thought process, content, or cognition.  His PTSD and 
major depressive disorder appeared to be in good control, 
and he began tapering off other medications.  No GAF Score 
was reported.  

In an RO development letter of February 9, 2001, the 
veteran was asked to complete and submit medical record 
release authorizations (VA Forms 21-4142) for all 
treatment received at the University of Michigan Medical 
Center.  

A VA Form 21-4192, completed by the benefit representative 
for the veteran's former employer, stated that the veteran 
had retired, effective October 1, 1999, due to permanent 
and total disability from chronic PTSD and hepatitis C; 
and that he had missed 13 months from work due to illness 
in the last year of his employment.  

A rating decision of May 2001 granted a total disability 
rating based on unemployability due to service connected 
disability (TRIU), effective February 1, 2000, based upon 
his service-connected PTSD and other, nonservice-connected 
disabilities; and granted entitlement to Dependent's 
Educational Assistance benefits under the provisions of 
38 U.S.C.A. Chapter 35, also effective February 1, 2000.  

In April 2001, the veteran submitted a Social Security 
Administration (SSA) award letter showing that he had been 
awarded SSA disability benefits, effective April 1, 2000.  
The RO requested copies of all medical records relied upon 
by the SSA in granting disability benefits to the veteran.  

The medical records relied upon by the SSA in awarding SSA 
disability benefits to the veteran, received at the RO in 
October 2001, show that the veteran was found to be 
permanently and totally disabled within the meaning of the 
Social Security Act due to PTSD and affective disorders, 
effective April 1, 2001.  The medical records relied upon 
by the SSA in granting disability benefits to the veteran 
included duplicate copies of VA outpatient treatment 
records from the VAMC, Ann Arbor, dated from October 1999 
to November 2000; a duplicate copy of the report from 
E.M.T., dated in January 2000; and a duplicate copy of a 
medical certificate from Dr. K.R.C., dated in May 2000, 
stating that the veteran was permanently and totally 
disabled since October 1999 due to PTSD, major depression, 
and hepatitis C.  He further noted that the veteran was 
not confined to bed at home and was not hospitalized, but 
was unable to engage in any occupation or employment for 
wages, and would continue to be so disabled.  

Duplicate copies of treatment records from the University 
of Michigan Medical Center, Ann Arbor, Michigan (Drs. 
H.P.M and A. L.) show that the veteran completed 28 weeks 
of Rebetron and Interferon therapy at that facility due to 
a history of hepatitis B [sic] genotype 1 and periportal 
fibrosis with portal septal scarring on liver biopsy, and 
that his HPV/RNA at treatment week 24 was negative for 
hepatitis and ALY was 34.  A duplicate copy of the May 
1980 medical certificate from Dr. K.R.C. was also 
received.  A duplicate copy of a Statement of Accredited 
Representative in Appealed Case, dated in September 1999, 
asserted that the veteran had surgery in the service. 

Copies of medical records from Dr. H.P.M., a private 
physician, dated from July 1999 to November 2000, show 
that in the veteran was worried about his diagnosis of 
hepatitis C, and was receiving treatment from Dr. A.L. at 
the University of Michigan Medical Center.  A notation in 
December 1999 showed that the veteran was okay to return 
to work.  In May 2000, the veteran's diagnoses of PTSD and 
hepatitis C were noted, while in June 2000, it was 
indicated that the veteran's spouse thought that he was 
hallucinating because of Xanax withdrawal symptoms.  The 
records from Dr. H.P.M. included letters from an October 
1999 letter from Dr. A.L. at the University of Michigan 
Medical Center, dated from October 1999 to August 2000, in 
which stated that she saw the veteran because he had 
concerns after a friend was diagnosed with hepatitis C; 
that the veteran had been diagnosed with hepatitis C; that 
the veteran continued to work in sanitation; that the 
veteran had no symptoms of hepatitis C, or liver disease, 
and did not complain of fatigue, but reported jaundice in 
1978 of unknown cause and alleged that he had undergone 
surgery in the 1970's, but denied transfusion.  The 
veteran related that he had never used intravenous drugs, 
but reported snorting both heroin and cocaine, and a 
history of drinking 8-10 beers daily for 4 to 5 years.  On 
examination, he was anicteric, did not have stigmata from 
chronic liver disease, and there was no evidence of 
hepatosplenomegaly or ascites.  A letter from McLaren 
Regional Medical Center, dated in October 1999, stated 
that the veteran was seen for follow-up of a hepatitis C 
infection; that he had anicteric sclera, but no evidence 
of hepatosplenomegaly; and that the diagnosis was chronic 
hepatitis C virus infection.  The remaining treatment 
notes from Dr. H.P.M. showed that the veteran was being 
treated for hepatitis C at the University of Michigan 
Medical Center and for PTSD at the VA.  He renewed the 
veteran's prescription for Xanax.  

A March 2001 report prepared for the State of Michigan 
Disability Determination Section by Dr. W.S., a private 
psychologist, cited a medical history recounted by the 
claimant, as well as his statement that he gets along well 
with his family, but avoids people, has no interests, and 
blames his problems on being in military service.  The 
veteran complained of symptoms of PTSD.  On mental status 
examination, the veteran was well-oriented, and had a 
depressed and angry affect, but had good recent and remote 
memory, and denied hallucinations, delusions, obsessions, 
thought control or unusual powers.  He was unable to 
complete serial 7's, could abstract proverbs, and showed 
adequate judgment.  The reporting psychologist stated that 
the veteran was competent to manage his affairs.  The 
diagnosis was chronic PTSD, and the GAF score was 50, 
indicative of serious symptoms or any serious impairment 
in social, occupational or school functioning.  

A March 2001 Psychiatric Review Technique prepared for the 
SSA by a private psychologist stated that the veteran had 
an anxiety disorder characterized by recurrent and 
intrusive recollections of a traumatic experience, which 
was a source of marked distress, with moderate restriction 
of activities of daily living, marked difficulties in 
social functioning, marked difficulties in maintaining 
concentration, persistence or pace, moderate repeated 
episode of decompensation of extended duration.  A report 
of evaluation of Functional Residual Capacity, prepared 
for the SSA by a private physician in January 2001, shows 
that the veteran had completed treatment for hepatitis C; 
that his current physical examination was normal; that 
there was no evidence of ascites; and that albumin and 
bilirubin were within the normal range.  A January 2001 
report of medical evaluation of the veteran prepared for 
the State of Michigan Disability Determination Section by 
a private physician at Michigan Medical Consultants, 
reported that the veteran was generally cooperative; that 
his speech was clear, and that there was no evidence of 
disorientation.  His skin was normal, and examination of 
the abdomen revealed a small liver, with no evidence of 
splenomegaly, masses, or ascites, and liver function tests 
were within normal limits.  The veteran was found to be 
disabled within the meaning of the Social Security Act, 
effective October 25, 1999, because of PTSD and affective 
disorders.  

II.  Analysis

The evidence applicable to this claim has been discussed 
with particularity in the Evidence section of this 
decision, and will not be repeated except as necessary for 
purposes of clarification or to illustrate findings or 
conclusions reached by the Board.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002);  38 C.F.R. §§ 3.321(a), 4.1 (2002).  
Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. Part 4, § 4.7 (2002).  

The Board notes that this case addresses the assignment of 
an initial rating for disability following an initial 
award of service connection for PTSD.  In such cases, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App.  119 (1999).  Therefore, the Board has 
reviewed the medical evidence of record as it pertains to 
the disability at issue from the date of the initial 
rating evaluation.  Fenderson, id.

As noted, a rating decision of September 1997 granted 
service connection for PTSD, evaluated as noncompensably 
disabling, effective June 13, 1997, and the veteran 
appealed, seeking a rating in excess of the noncompensable 
rating assigned by that decision.  During the pendency of 
this appeal, a rating decision of July 1998 increased the 
rating for the veteran's service connected PTSD to 10 
percent, effective June 13, 1997, while a rating decision 
of April 2000 increased the rating for his service 
connected PTSD to 70 percent disabling, effective February 
1, 2000.  Accordingly, the issues before the Board are 
entitlement to a rating in excess of 10 percent prior to 
February 1, 2000, and entitlement to a rating in excess of 
70 percent on and after February 1, 2000.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, 
including PTSD.  61 Fed. Reg. 52,695 (1996).  On and after 
that date, all diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  61 Fed Reg. 52,700 (1996), now codified at 
38 C.F.R. §§ 4.125-4.130).  The new criteria for 
evaluating service-connected psychiatric disability are 
codified at 38 C.F.R. Part 4, § 4.130.  61 Fed. 
Reg. 52,700-1 (1996).  As a consequence of that revision, 
the veteran's service-connected PTSD must be evaluated by 
applying the revised criteria contained in the VA Schedule 
for Rating Disabilities related to psychiatric disability 
as it was in effect on June 13, 1997.  The record shows 
that the RO has done so.  

Effective November 7, 1996, mental disorders, such as 
PTSD, are assigned disability ratings based on a General 
Rating Formula for Mental Disorders described at  
38 C.F.R. Part 4, § 4.130 (2002).  That formula provides 
that occupational and social impairment with mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress; or, symptoms controlled by 
continuous medication will be rated as 10 percent 
disabling; while occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) will be rated 
as 30 percent disabling.  Occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to symptoms such as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 percent 
disabling.  38 C.F.R. Part 4, §  4.130, Diagnostic Code 
9411 (1998).

The evidence of record at the time that the veteran was 
granted service connection for PTSD includes VA outpatient 
treatment records from the VAMC, Battle Creek, dated in 
May 1997, showing that the veteran was referred for 
evaluation in the PCT program.  He reported that he was a 
Vietnam combat veteran, never married, with sleep 
problems, depressed mood, anger control problems, guilt, 
episodic alcohol use, and reexperiencing symptoms.  He was 
neat, clean, alert and fully oriented, his speech was 
clear and coherent, his intellect was high average, his 
memory was intact; and there was no evidence of suicidal 
or homicidal ideation or psychosis.  The impression was 
PTSD.  

A July 1997 VA psychiatric examination of the veteran 
showed that he was employed at General Motors (GM); that 
he had normal speech, with normal cognition, a constricted 
affect and suspicion of the government, without a formal 
thought disorder, homicidal or suicidal ideation or 
auditory hallucinations.  The diagnosis was chronic PTSD, 
polysubstance abuse, alcohol and marijuana; and his Global 
Assessment of Functioning (GAP) Score was 80 to 85, 
indicative of transient or expectable reactions to 
psychosocial stressors, with no more than slight 
impairment in social, occupational, or school functioning.  
Based upon that evidence, his initial rating evaluation 
assigned a noncompensable evaluation for that disability.  

Additional evidence added to the record thereafter 
included another VA PTSD examination in November 1997, a 
personal hearing in February 1998, and the submission of 
additional VA outpatient treatment records and private 
medical evidence.  

The November 1997 VA PTSD examination, showed that the 
veteran was alert, well-oriented, cooperative and neatly 
dressed, with normal speech, and a somewhat angry mood, 
without current suicidal ideation or evidence of a thought 
disorder.  He could do calculations, subtract serial 
three's, and his recent and remote memory was intact.  He 
denied ritualistic or obsessive thoughts or behaviors, 
auditory or visual hallucinations, and indicated that he 
was in a long-standing relationship; and that he was 
functioning well at work, with no recent missed days.  The 
VA PTSD examiner stated that the veteran's current 
symptoms appeared to be only mildly affecting his 
functioning at present.  The diagnoses were PTSD, and his 
GAF Score was 70, indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning. 

VA outpatient treatment records dated from October 1994 to 
November 1997 showed that the veteran was seen on a 
regular basis for PTSD and major depression; and was 
described as stable, oriented, supportive of other group 
members, and compliant with medications.  He reported 
problems at work due to work-related stressors, including 
threatening another worker.  The August 1997 letter from a 
private psychologist showed that the veteran had shown 
steady progress during treatment, continued to maintain 
abstinence from all mood altering substances, and 
continued to work on his PTSD symptoms.  His attitude, 
motivation, acceptance of problems, insight and response 
to treatment were all shown to be "good."  A November 1997 
letter from another private psychologist showed that he 
had treated the veteran for PTSD and for alcohol 
dependence problems.  He noted that the veteran had held 
the same job for 30 years and been in the same 
relationship for 18 years, but noted that the longevity of 
his employment was related to strong support from his 
union and that his long-term relationship with his 
girlfriend had been punctuated by verbal and physical 
abuse, numerous separations, and abusive drinking and 
drugging.  At his personal hearing in February 1998, the 
claimant testified as to difficulties experienced on the 
job, and agreed that the longevity of his employment was 
related to strong support from his union.  Both the 
claimant and his girlfriend testified that their 
relationship had been volatile and characterized by verbal 
and physical abuse, and numerous separations. 

The veteran submitted work records showing the following 
days missed from work due to illness: one day each in 
1977, 1978, 1979, 1980, 1981, 1984, 1985, 1987, 1993, and 
1996; no days missed due to illness in 1986, 1988, 1989, 
1990, 1991, 1992, 1994, and 1995; three days missed due to 
illness in 1978; and a July 11, 1985 discharge due to 
assault, with subsequent reinstatement on March 10, 1986.  
Those records also showed periods of leave for up to one 
month which the claimant subsequently asserted were for 
purposes of treatment for his emotional problems.

As previously noted, a rating decision of July 1998 
granted an increased rating of 10 percent for the 
veteran's service-connected PTSD, effective June 13, 1997, 
the effective date of the veteran's original grant of 
service connection for PTSD.  The Board notes that the 
criteria for rating PTSD provides that a rating of 30 
percent requires a showing of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

However, the evidence of record at the time of the rating 
decision of July 1998 granting an increased rating of 10 
percent for the veteran's service-connected PTSD showed 
that the veteran the veteran was alert, well-oriented, 
cooperative and neatly dressed, with normal speech, and a 
somewhat angry mood, and without current suicidal ideation 
or evidence of a thought disorder; that his recent and 
remote memory was intact; that he denied ritualistic or 
obsessive thoughts or behaviors, auditory or visual 
hallucinations; that he was in a long-standing 
relationship; that he was functioning well at work, with 
no recent missed days; and that a VA PTSD examiner stated 
that the veteran's current symptoms appeared to be only 
mildly affecting his functioning at present, and his GAF 
Score was 70, indicative of some mild symptoms or some 
difficulty in social, occupational, or school functioning. 
The VA outpatient treatment records dated from October 
1994 to November 1997 showed that the veteran was seen on 
a regular basis for PTSD and major depression; that he was 
described as stable, oriented, supportive of other group 
members, and compliant with medications; and that he 
reported problems at work due to work-related stressors, 
including threatening another worker.  The August 1997 
letter from a private psychologist showed that the veteran 
had shown steady progress during treatment; and that his 
attitude, motivation, acceptance of problems, insight and 
response to treatment were all shown to be "good", while a 
November 1997 letter from another private psychologist 
stated that the veteran had held the same job for 30 years 
and been in the same relationship for 18 years, 
notwithstanding testimony that the claimant's long-term 
relationship with his girlfriend had been punctuated by 
verbal and physical abuse, numerous separations, and 
abusive drinking and drugging.  

Similarly, at his personal hearing, the claimant testified 
of difficulties experienced on the job, and agreed that 
the longevity of his employment was related to strong 
support from his union.  Both the claimant and his 
girlfriend testified that their relationship had been 
volatile and characterized by verbal and physical abuse, 
and numerous separations.  The veteran further submitted 
work records showing the following days missed from work 
due to illness: one day each in 1977, 1978, 1979, 1980, 
1981, 1984, 1985, 1987, 1993, and 1996; no days missed due 
to illness in 1986, 1988, 1989, 1990, 1991, 1992, 1994, 
and 1995; three days missed due to illness in 1978; and a 
July 11, 1985 discharge due to assault, with subsequent 
reinstatement on March 10, 1986.  Those records also 
showed periods of leave for up to one month which the 
claimant subsequently asserted were for purposes of 
treatment for his emotional problems.

The Board finds that the additional evidence cited above 
does not demonstrate occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Rather, that evidence shows that in November 1997, the VA 
PTSD examiner found that the veteran's current symptoms 
appeared to be only mildly affecting his functioning at 
present, and his GAF Score was 70, indicative of some mild 
symptoms or some difficulty in social, occupational, or 
school functioning.  Further, the VA outpatient treatment 
records dated from October 1994 to November 1997 showed 
that the veteran was described as stable, oriented, 
supportive of other group members, and compliant with 
medications, although he reported problems at work due to 
work-related stressors, including threatening another 
worker, while the August 1997 letter from a private 
psychologist showed that the veteran had shown steady 
progress during treatment; and that his attitude, 
motivation, acceptance of problems, insight and response 
to treatment were all shown to be "good".  While the 
November 1997 letter from another private psychologist 
noted that the veteran asserted that the longevity of his 
employment was related to strong support from his union 
and that his long-term relationship with his girlfriend 
had been punctuated by verbal and physical abuse, numerous 
separations, and abusive drinking and drugging, he also 
noted that the veteran had held the same job for 30 years 
and been in the same relationship for 18 years.  That 
report of the veteran's contentions is substantially 
similar to testimony offered by the veteran and his 
girlfriend at his personal hearing, when the veteran was 
seeking additional disability compensation benefits for 
his service-connected PTSD.  With respect the work records 
showing the following days missed from work due to 
illness, the Board notes that those records do not reflect 
excessive absences from work due to illness during the 
period from 1977 through 1995, and that the periods of 
leave for up to one month do not show that such periods 
were for treatment of his service-connected PTSD.  

Following the rating decision of July 1998, which granted 
an increased rating of 10 percent for PTSD, additional 
medical evidence was requested, including all VA 
outpatient treatment records since November 1997, but the 
RO received a response that the veteran had not been seen 
in the VA outpatient clinic since November 1997. 
Private treatment records from Oakland Psychological 
Services dated from June to September 1996 show that the 
veteran was seen for PTSD and a mood disorder; that he had 
been placed on sick leave from June 21, 1996, to July 31, 
1996; and that he had improved his daily functioning in 
spite of PTSD symptoms.  A medical certificate from Dr. 
K.R.C, dated in August 1998, stated that the veteran had a 
longstanding history of PTSD with frequent exacerbations 
requiring time off from work.  Lay statements from the 
veteran's mother and father, dated in September 1998, 
described their observations and conclusions regarding the 
veteran's mental status and behavior before and after his 
period of military service.  The Board notes that evidence 
that the veteran had improved his daily functioning in 
spite of PTSD symptoms does not warrant a n increased 
rating evaluation for his service-connected PTSD, and that 
the veteran's mother and father are not shown to have the 
requisite medical training to evaluate the degree of 
disability resulting from psychiatric disabilities.  

Additional private treatment records from Oakland 
Psychological Services dated from October 1996 to April 
1997, show that the veteran was seen in October 1996 after 
discontinuing his medication; that he was working six days 
per week, but was considering quitting and going to school 
to get his degree; that his relationships were 
satisfactory overall; that medication with Xanax was 
continued, with no new medications; and that he should 
return to the clinic in 2 or 3 months.  An entry dated in 
April 1997 cited the claimant's treatment for PTSD; that 
he had used alcohol for years; that he had been involved 
in a fight on the job; that his union representative had 
advised him to stay off the job for three months; and that 
the veteran should return to the clinic in 2 or 3 months.  
The Board finds that the cited evidence of medication non-
compliance; that the veteran was considering quitting his 
job and returning to school to get his degree; that his 
relationships were satisfactory overall; and that he did 
not need to be seen in the clinic for 2 or 3 months do not 
evidence increased severity of his service-connected PTSD.  

A September 1998 letter from Dr. T.K.T., a private 
psychiatrist, cites the veteran's complaints of a bad 
temper, striking his foreman at work, flashbacks, loss of 
control over rage, intrusive recollections, and poor 
memory, which the veteran attributed to serving in the 
Republic of Vietnam.  The veteran related that he was 
currently taking Xanax and Desipramine, and claimed that 
he had been hospitalized for PTSD in 1976, 1977, 1978, and 
1985.  The diagnoses were recurrent major depression and 
chronic PTSD.  The Board notes that evidence which is 
simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  That 
evidence merely recounts the claimant's own contentions 
regarding the nature and severity of his symptomatology, 
and the diagnoses, but does not include a report of mental 
status examination or any clinical findings by that 
psychiatrist which would warrant assignment of an 
increased rating for service-connected PTSD.  

Similarly, VA outpatient clinic treatment records, dated 
from January 1973 to August 1998, show that the veteran 
was seen for a nervous condition; that a psychiatric 
treatment plan was documented in February 1996, while 
outpatient records beginning in June 1977 show that he was 
treated for alcoholism and a nervous disorder; that in 
October 1978 he was admitted to the VAMC, Ann Arbor, for 
treatment of alcohol abuse; that he had discontinued his 
Antabuse and was drinking heavily.  In August 1984, he was 
cleared to return to work, and a entry in May 1997 shows 
that no barriers to treatment were identified and that the 
veteran understood the treatment plan.  None of that 
evidence shows increased severity of his service-connected 
PTSD.  

A VA hospital summary, dated from December 1999 to January 
2000, shows that the veteran was admitted for screening in 
preparation for admission to the PTSD program; that on 
admission examination, he was neat and clean, alert and 
fully oriented, with clear and coherent speech, good 
concentration, intact memory, and denied homicidal or 
suicidal ideation and there was no evidence of a thought 
disorder.  He exhibited an angry affect and a depressed 
mood, and a urine screen was positive for marijuana.  
During that hospitalization, he participated actively in 
the PTSD program, and was referred for outpatient follow-
up at the VA outpatient, Ann Arbor.  No restrictions on 
activity were placed at the time of hospital discharge, he 
was considered competent, and was able to resume his 
prehospital activities.  The diagnoses were PTSD, and the 
GAF Score was 45, indicative of serious symptoms or 
serious to major impairment in social, occupational, or 
school functioning.  A rating decision of February 2000 
granted a temporary total disability rating from December 
20, 1999, through January 31, 2000, under the provisions 
of 38 C.F.R. Part 4, § 4.29 based upon the veteran's 
hospitalization for service-connected PTSD, then resumed 
the pre-hospitalization rate of 10 percent.  

VA outpatient clinic treatment records, dated from October 
to November 1999, show that the veteran was seen in the 
VAMC, Ann Arbor, mental health clinic; that he reported 
that he completed 15 years of education; that he had a 
driver's license; and that his longest occupation was on a 
full-time basis for 30 years.  His speech and behavior, 
while his mood and affect, were consistently normal, and 
his insight and judgment were fair, with no evidence of 
homicidal or suicidal ideation or psychotic thought 
processes.  

A personal hearing was held in April 2000 before an RO 
Hearing Officer.  The veteran testified as to the 
frequency and severity of the symptoms of his service-
connected PTSD, and the resulting social and occupational 
impairment.  He related that he was currently on 
disability from GM.  The veteran's spouse offered 
testimony in support of that presented by the veteran as 
to the frequency and severity of the symptoms of his 
service-connected PTSD, and the resulting social and 
occupational impairment.  A transcript of the testimony is 
of record.  

A rating decision of April 2000 granted an increased 
rating of 70 percent for the veteran's service-connected 
PTSD, effective February 1, 2000.  As discussed above, a 
70 percent evaluation for service-connected PTSD requires 
a showing of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms 
such as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships.  In order to warrant a 100 
percent schedular evaluation for PTSD, the evidence must 
show total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.   38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2002).

However, the Board finds that the evidence of record prior 
to February 1, 2000, does not warrant assignment of a 
rating in excess of 10 percent for service-connected PTSD.  
In particular, the Board notes the absence of evidence of 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships.  Based upon the foregoing, and 
for the reasons and bases stated, the Board finds that a 
rating in excess of 10 percent for service-connected PTSD 
is not warranted prior to February 1, 2000.  Accordingly, 
the claim of entitlement to a rating in excess of 10 
percent for service-connected PTSD prior to February 1, 
2000, is denied.  

The record shows that the veteran was assigned a temporary 
total (100%) rating based upon hospitalization for his 
service-connected PTSD from December 20, 1999, to through 
January 31, 2000, and that his basic rating of 10 percent 
for service-connected PTSD was resumed, effective February 
1, 2000.  Thereafter, following the receipt of additional 
evidence, a rating decision of April 2000 increased the 
evaluation for his service-connected PTSD to 70 percent, 
effective February 1, 2000.  

As noted, in order to warrant a 100 percent schedular 
evaluation for PTSD, the evidence must show total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.   38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2002).  

However, the rating decision of April 2000 noted that the 
evidence of record did not establish total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, §  4.130, Diagnostic Code 9411 (2002).  
That decision further found that the veteran's service-
connected PTSD was not manifested by unusual or 
exceptional factors such as marked interference with 
employment or frequent periods of hospitalization such as 
to render inapplicable the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2002).  

The record in this case shows that the veteran has 
psychiatric diagnoses which include PTSD; alcohol 
dependence, in remission; dysthymia; and obsessive 
compulsive personality disorder.  Of those psychiatric 
disabilities, service connection is in effect only for 
PTSD, although dysthymia is considered a symptom of PTSD; 
and any disability stemming from the veteran's alcohol or 
drug abuse cannot be considered in evaluating his 
disability as those conditions were not sustained in line 
of duty and are considered the result of his own willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2002).  Further, 
personality disorders are not diseases under applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 C.F.R. § 3.303(c) (2002).  
Effective February 1, 2000, the veteran's service-
connected PTSD is rated as 70 percent disabling under  
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2002). 

The record in this case shows that a January 2000 letter 
from E.M.T., a private psychologist, stated, in pertinent 
part, that she had interviewed the veteran on a single 
occasion on November 17, 1999, for the purpose of 
conducting an initial rehabilitation examination; and that 
she had reviewed a Supplemental Statement of the Case, 
issued in May 1999; a Hearing Officer's decision in July 
1998; a November 11, 1999 e-mail regarding the veteran's 
completion of the HIOT program at the VAMC, Ann Arbor, as 
well as a November 11, 1999 e-mail from the veteran 
outlining his employment history and difficulties related 
to medical leaves for emotional problems involving PTSD; 
the undated letter from the veteran's mother regarding her 
observations and conclusions regarding the veteran's 
mental status and behavior; a letter from the veteran 
describing a dream involving Vietnam; a five-page 
statement from the veteran describing his difficulties at 
GM; and a listing of battles at hills 882 and 714 between 
May 28, 1970, and June 1, 1970.  She further noted that 
the veteran was hospitalized at the VAMC, Ann Arbor, in 
1977, in 1978, and in 1985, but failed to cite the 
diagnoses; that he was currently prescribed Xanax, 
Wellbutron, and Oxazepam; that a supervisor at work had 
filed a suit against him for assault; that his 
symptomatology had worsened; that he has difficulty with 
supervisors and figures of authority; and that he was 
extremely irritated at the VA.  

The reporting psychologist described the veteran's current 
symptomatology, including daily intrusive thoughts and 
recurring nightmares regarding his Vietnam experience; 
frequent flashbacks, sleep interruptions, and feelings of 
upset and avoidance caused by places, people or events 
which remind him of Vietnam; emotional numbness since 
returning from Vietnam, with particular anniversary dates 
coinciding with major battles in which he was involved; 
frequent suicidal and homicidal ideation; lack of close 
friends and estrangement from his family; feelings of 
alienation and trouble relating to most people, as well as 
a sense of doom and negative feelings; loss of interest in 
things that previously interested him; difficulty in 
falling asleep and remaining asleep; frequent bouts of 
irritability and outbursts of anger causing difficulty 
with his wife and child, extreme hypervigilence; and 
multiple altercations with people over the years, 
including assaulting a supervisor in 1985.  

The reporting psychologist further reported that the 
following symptoms cause severe social, personal and 
vocational problems: difficulty concentrating, staying 
focussed and completing tasks in a timely fashion; 
frequent anxiety and panic attacks; long term memory loss, 
flashbacks and intrusive thoughts, insomnia; overwhelming 
feelings of anger/sorrow; withdrawal and isolation; and 
severe depression.  She did not, however, identify those 
symptoms as related to the veteran.  In summary, she 
concluded that based upon the cited records and her 
interview with the veteran, he was no longer able to work 
due to the severe social and occupational impairment 
associated with his service-connected PTSD; that he was 
not a viable rehabilitation candidate; and that he was not 
employable at any skill or exertional level.  She enclosed 
a residual functional capacity form showing a GAF Score of 
39, consistent with severe impairment of reality testing 
or communication (e.g., speech at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work, or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and in unable to work.  

That above-cited report was taken into consideration in 
the assignment of the 70 percent evaluation for service-
connected PTSD, although the Board notes that the cited 
report was based upon a single interview with the 
claimant, without psychological testing or a review of the 
veteran's claims folder; a self-report of symptoms by the 
claimant, and similar contentions raised at his personal 
hearing; and a perusal of selected documents provided her 
by the claimant or his representative.  That reporting 
psychologist completed a residual functional capacity form 
showing a GAF Score of 39, consistent with severe 
impairment of reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or 
major impairment in several areas, such as work, or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and 
in unable to work.  However, the Board is unable to 
identify the basis for that residual functional capacity 
other than the veteran's self-report of the frequency and 
severity of his symptoms, and a second hand review of 
medical and other records which do not, in themselves, 
support a conclusion that the veteran has severe 
impairment of reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant).  

In fact, the record in this case is replete with competent 
contemporaneous medical evidence which is specifically 
contrary to the conclusions reached by the above-cited 
private psychologist, including VA outpatient treatment 
records from the VAMC, Battle Creek, dated from January to 
July 2000, showing that the veteran was doing well and 
would be followed up for PTSD; that he participated in the 
anger management therapy group; that he was alert and 
oriented; and that he participated in the discussion and 
showed understanding of the content and an ability to 
manipulate information to fit his situation.  Similarly, a 
February 2000 VA outpatient clinic report from a staff 
psychologist noted that the veteran reported that he was 
currently stable, and wanted to participate in the PCT 
program.  

To the same point, VA outpatient treatment records from 
the VAMC, Ann Arbor, dated from January to June 2000, 
consistently show that the veteran was appropriately 
dressed and exhibited normal speech and behavior; that his 
mood and affect were within the normal range, while his 
insight and judgment were fair; that there was no evidence 
of suicidal or homicidal ideation or psychosis; that he 
was receiving substance addiction counseling; and that 
problem areas were shown to be associated with his 
treatment for hepatitis C.  In May 2000, he reported that 
he had not been employed since his last interview; that he 
did not have a valid driver's license; that he was 
currently on leave from work since October 1999 due to 
treatment for hepatitis C; that he last used marijuana in 
October 1999; that he was married and satisfied with his 
situation; and that since his December 1999 to January 
2000 hospitalization, he had lived with his family, and 
had no conflicts with his family, no problems in getting 
along, no physical abuse problems, no family/social 
problems; and no psychiatric hospitalizations.  He further 
reported that he had not experience any psychological or 
emotional problems within the past 30 days; reported no 
significant psychiatric symptoms; denied suicidal or 
homicidal ideation or suicide attempts; and indicated that 
he was taking Xanax and Celera.  In June 2000, the veteran 
stated that he was much better; that he experienced 
improved appetite and sleep, as well as an overall 
improved mood.  He seemed settled on his retirement from 
GM, pleasant and animated, and more optimistic about his 
medical problems.  The assessment was improved symptoms of 
PTSD and major depressive disorder.

A May 2000 application for retirement from GM, completed 
by the veteran, reported that he had been permanently and 
totally disabled since October 1999 due to PTSD and active 
hepatitis C.  That application included a medical 
certificate by Dr. K.R.C., dated in May 2000, stating that 
the veteran was permanently and totally disabled since 
October 1999 due to PTSD, major depression, and hepatitis 
C.  He further noted that the veteran was not confined to 
bed at home and was not hospitalized, but was unable to 
engage in any occupation or employment for wages, and 
would continue to be so disabled because of the cited 
conditions.  

In September 2000, the veteran submitted VA Form 21-8940 
in support of his claim for a total disability rating 
based on individual unemployability due to service-
connected disabilities.  That document showed that he last 
worked in October 1999 at GM; that he was unable to work 
due to PTSD and hepatitis C; that he had not sought 
employment since that time; and that he had two years of 
college.  

In December 2000, the veteran submitted another VA Form 
21-8940 in support of his claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities.  That document included his 
assertions that he last worked in October 1999 at GM; that 
he was unable to work due to service-connected PTSD; that 
he had not sought employment since that time; and that he 
had one year of college; and that throughout the past 10 
years, he had been on mandatory forced overtime at GM; 
that he would have been fired if he had refused; and that 
such added to his PTSD-related problems.  

VA outpatient treatment records from the VAMC, Battle 
Creek, dated from February 2000 to February 2001, show 
that the veteran failed to report or canceled 20 out of 59 
appointments.  VA outpatient treatment records from the 
VAMC, Ann Arbor, dated from July 2000 to February 2001, 
show that the veteran was seen in the PCT program; that he 
talked about his interest in and research into the battle 
at Fire Support Base Ripcord, in which he was involved; 
referred to his grieving over the recent death of his dog, 
complained of intrusive memories and flashbacks, and 
asserted that he was numb when he returned from Vietnam 
and unable to grieve over the death of his grandmother.  
He further stated that he was in the HOIT program, and 
appeared active and positive in his interactions with 
other group members, and related his research into the 
operation at FSB Ripcord, a major combat defeat for U.S. 
forces.  In August 2000, he was appropriately dressed, in 
"good spirits", and reported that he had gained some 
weight with the return of his appetite.  He discussed his 
reading about the operation at FSB Ripcord, complaining 
that it caused some intrusive memories.  His PTSD and 
depressive symptoms had improved, he had a full affective 
range, and his thoughts were goal-directed, with no 
negative or hopeless content, and his GAF Score was 
estimated as 45, indicative of serious to major impairment 
in social , occupational or school functioning.  

VA outpatient treatment records, dated in October 2000, 
show that his PTSD and depressive symptoms were well 
controlled, discussed the completion of his retirement 
from GM, his wife's retirement, and his interest in 
pursuing an art therapy degree.  Mental status examination 
showed that he was pleasant, with a slightly constricted 
but reactive affective range; and the overall tenor was 
optimistic with no abnormalities of thought process, 
content or cognition, and no suicidal or homicidal 
ideation.  His PTSD and major depressive disorder symptoms 
were well-controlled on his current medication, and his 
GAF Score was estimated as 55, indicative of moderate to 
serious symptoms or moderate or serious impairment of 
socia; occupational, or school functioning.  

VA outpatient treatment records, dated in November 2000, 
show that the veteran stated that he and his wife had had 
more arguments since his 23-year-old stepdaughter had 
moved back into the family home, and had behaved in a 
manipulative fashion as she had done "since she was 14."  
He related a dream about cloning his dead dog, which he 
recognized as abnormal, but described his mood as fair, 
and was animated about his art work being used on the 
cover of the psychiatric newsletter.  He was casually 
dressed, and his speech was normal in rate and volume, and 
he had a constricted but reactive and animated affect.  
His thoughts were goal-directed and without delusions, and 
there was no evidence of suicidal or homicidal ideation or 
perceptual abnormalities.  No GAF Score was reported.  

In January 2001, the veteran expressed delight that his 
hepatitis C had been cured, and noted that he had a friend 
in that treatment program who had not been that lucky.  He 
talked optimistically about plans for a business venture 
in Vietnam, felt that his mood was good on his current 
medication.  He appeared to be genial and well groomed, 
with a full affective range and no abnormalities of 
thought process, content, or cognition.  His PTSD and 
major depressive disorder appeared to be in good control, 
and he began tapering off other medications.  No GAF Score 
was reported.  

A VA Form 21-4192, completed by the benefit representative 
for the veteran's former employer, stated that the veteran 
had retired, effective October 1, 1999, due to permanent 
and total disability from chronic PTSD and hepatitis C; 
and that he had missed 13 months from work due to illness 
in the last year of his employment.  

A rating decision of May 2001 granted a total disability 
rating based on unemployability due to service connected 
disability (TRIU), effective February 1, 2000, stating 
that such determination was based upon his service-
connected PTSD and other, nonservice-connected 
disabilities [sic]; and granted entitlement to Dependent's 
Educational Assistance benefits under the provisions of 
38 U.S.C.A. Chapter 35, also effective February 1, 2000.  

In April 2001, the veteran submitted a Social Security 
Administration (SSA) award letter showing that he had been 
awarded SSA disability benefits, effective April 1, 2000.  
The RO requested copies of all medical records relied upon 
by the SSA in granting disability benefits to the veteran.  

In an RO development letter of August 30, 2001, the RO 
requested that Dr. A.L., of the University of Michigan 
Medical Center provide copies of the veteran's treatment 
records at that facility.  The veteran was notified of 
that action by RO letter of August 30, 2001, which 
informed him of VA's duty to assist him in obtaining 
medical records, and that the final responsibility for 
providing that evidence lay with him.  

The records relied upon by the SSA in awarding SSA 
disability benefits to the veteran, received at the RO in 
October 2001, show that the veteran was found to be 
permanently and totally disabled within the meaning of the 
Social Security Act due to PTSD and affective disorders, 
effective April 1, 2001.  The medical records relied upon 
by the SSA in granting disability benefits to the veteran 
included duplicate copies of VA outpatient treatment 
records from the VAMC, Ann Arbor, dated from October 1999 
to November 2000; a duplicate copy of the report from 
E.M.T., dated in January 2000; and a duplicate copy of a 
medical certificate from Dr. K.R.C., dated in May 2000, 
stating that the veteran was permanently and totally 
disabled since October 1999 due to PTSD, major depression, 
and hepatitis C.  He further noted that the veteran was 
not confined to bed at home and was not hospitalized, but 
was unable to engage in any occupation or employment for 
wages, and would continue to be so disabled.  The Board 
notes that the May 2000 medical certificate from Dr. 
K.R.C., dated in May 2000, states that the veteran was 
permanently and totally disabled since October 1999 due to 
PTSD, major depression, and hepatitis C, which includes 
disabilities for which service connection is not in 
effect, while the January 2000 report from E.M.T., a 
private psychologist, has been discussed earlier in this 
analysis.  VA outpatient treatment records from the VAMC, 
Ann Arbor, dated from October 1999 to November 2000, have 
been discussed above, and do not show that the veteran's 
service-connected PTSD is manifested by such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Treatment records from the University of Michigan Medical 
Center, Ann Arbor, Michigan (Drs. H.P.M and A. L.) show 
that the veteran completed 28 weeks of Rebetron and 
Interferon therapy at that facility due to a history of 
hepatitis B [sic] genotype 1 and periportal fibrosis with 
portal septal scarring on liver biopsy, and 

that his HPV/RNA at treatment week 24 was negative for 
hepatitis and ALY was 34.  Copies of medical records from 
Dr. H.P.M., a private physician, dated from July 1999 to 
November 2000, show that in the veteran was worried about 
his diagnosis of hepatitis C, and was receiving treatment 
from Dr. A.L. at the University of Michigan Medical 
Center.  A notation in December 1999 showed that the 
veteran was okay to return to work.  In May 2000, the 
veteran's diagnoses of PTSD and hepatitis C were noted, 
while in June 2000, it was noted that the veteran's spouse 
thought that he was hallucinating because of Xanax 
withdrawal symptoms.  The records from Dr. H.P.M. included 
letters from an October 1999 letter from Dr. A.L. at the 
University of Michigan Medical Center, dated from October 
1999 to August 2000, in which stated that she saw the 
veteran because he had concerns after a friend was 
diagnosed with hepatitis C; that the veteran had been 
diagnosed with hepatitis C; that the veteran continued to 
work in sanitation; that the veteran had no symptoms of 
hepatitis C, or liver disease, and did not complain of 
fatigue, but reported jaundice in 1978 of unknown cause 
and alleged that he had undergone surgery in the 1970's, 
but denied transfusion.  The veteran related that he had 
never used intravenous drugs, but reported snorting both 
heroin and cocaine, and a history of drinking 8-10 beers 
daily for 4 to 5 years.  On examination, he was anicteric, 
did not have stigmata from chronic liver disease, and 
there was no evidence of hepatosplenomegaly or ascites.  A 
letter from McLaren Regional Medical Center, dated in 
October 1999, stated that the veteran was seen for follow-
up of a hepatitis C infection; that he had anicteric 
sclera, but no evidence of hepatosplenomegaly; and that 
the diagnosis was chronic hepatitis C virus infection.  
The remaining treatment notes from Dr. H.P.M. showed that 
the veteran was being treated for hepatitis C at the 
University of Michigan Medical Center and for PTSD at the 
VA.  He renewed the veteran's prescription for Xanax.  
None of the evidence in the foregoing paragraph supports a 
conclusion that the veteran has total social and 
industrial impairment due to service-connected PTSD.  

Similarly, a March 2001 report prepared for the State of 
Michigan Disability Determination Section by Dr. W.S., a 
private psychologist, cited a medical history recounted by 
the claimant, as well as his statement that he gets along 
well with his 

family, but avoids people, has no interests, and blames 
his problems on being in military service.  The veteran 
complained of symptoms of PTSD.  On mental status 
examination, the veteran was well-oriented, and had a 
depressed and angry affect, but had good recent and remote 
memory, and denied hallucinations, delusions, obsessions, 
thought control or unusual powers.  He was unable to 
complete serial 7's, could abstract proverbs, and showed 
adequate judgment.  The reporting psychologist stated that 
the veteran was competent to manage his affairs.  The 
diagnosis was chronic PTSD, and the GAF score was 50, 
indicative of serious symptoms or any serious impairment 
in social, occupational or school functioning.  

A March 2001 Psychiatric Review Technique prepared for the 
SSA by a private psychologist stated that the veteran had 
an anxiety disorder characterized by recurrent and 
intrusive recollections of a traumatic experience, which 
was a source of marked distress, with moderate restriction 
of activities of daily living, marked difficulties in 
social functioning, marked difficulties in maintaining 
concentration, persistence or pace, moderate repeated 
episode of decompensation of extended duration.  A report 
of evaluation of Functional Residual Capacity, prepared 
for the SSA by a private physician in January 2001, shows 
that the veteran had completed treatment for hepatitis C; 
that his current physical examination was normal; that 
there was no evidence of ascites; and that albumin and 
bilirubin were within the normal range.  A January 2001 
report of medical evaluation of the veteran prepared for 
the State of Michigan Disability Determination Section by 
a private physician at Michigan Medical Consultants, 
reported that the veteran was generally cooperative; that 
his speech was clear, and that there was no evidence of 
disorientation.  His skin was normal, and examination of 
the abdomen revealed a small liver, with no evidence of 
splenomegaly, masses, or ascites, and liver function tests 
were within normal limits.  The veteran was found to be 
disabled within the meaning of the Social Security Act, 
effective October 25, 1999, because of PTSD and affective 
disorders.  It appears that the medical evidence relied 
upon by the SSA in granting SSA disability benefits to the 
veteran is largely to the effect that the veteran is 
unable to work because of service-connected PTSD and 
nonservice-connected hepatitis C.  The Board notes that 
none of the evidence described in the foregoing paragraph 
shows that the veteran's service-connected PTSD is 
manifested by such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  While the 
claimant may meet the criteria for permanent and total 
disability under the provisions of the Social Security 
Act, he does not meet the criteria for a schedular 100 
percent evaluation under the criteria set forth in 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2002).

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 70 
percent for service-connected PTSD is not warranted on or 
after February 1, 2000.  Accordingly, the claim of 
entitlement to a rating in excess of 70 percent for 
service-connected PTSD on or after February 1, 2000, is 
denied.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted immediately above, 
an exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  With respect to employment, 
the most recent evidence of record shows that the veteran 
was employed at General Motors for a period of nearly 30 
years prior to his retirement for disability due to the 
effects of 


service-connected PTSD and nonservice-connected hepatitis 
C.  This evidence obviously is not consistent with marked 
interference with employment, and the Board regards the 
veteran's testimony that his employment problems stem from 
"harassment" over his PTSD as self-serving allegations 
which are not credible.  As for hospitalization, it does 
not appear that the veteran has been hospitalized as an 
inpatient for his service-connected PTSD since his 
voluntary admission from November 1999 to January 2000, 
when the diagnoses were PTSD and episodic marijuana abuse, 
and he was shown to be alert, oriented and cooperative, 
with clear, coherent and relevant speech, and no evidence 
of suicidal or homicidal ideation, and none were shown at 
hospital discharge.  In addition, there is no evidence of 
an exceptional or unusual clinical picture.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional or 
unusual disability picture.  See Moyer v. Derwinski, 2 
Vet,. App. 289, 293 (1992);  see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities 
are impaired].  In essence, the Board finds that the 
evidence does not show that the veteran's service-
connected PTSD causes marked interference with employment 
or results in frequent periods of hospitalization so as to 
render impractical the application of the regular 
schedular standards.  There is no other evidence, 
clinically or otherwise, which demonstrates or even 
suggests anything exceptional or unusual about the 
veteran's service-connected PTSD which is not contemplated 
in the criteria in the VA Schedule for Rating 
Disabilities.  Accordingly, the Board determines that the 
assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.   

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is 
not in equipoise, or evenly balanced, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Service connection for hepatitis C is denied.  

A rating in excess of 10 percent for service-connected 
PTSD prior to February 1, 2000, is denied

A rating in excess of 70 percent for service-connected 
PTSD on and after February 1, 2000, is denied



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

